                    Case 3:19-mj-04209-CDB Document 1 Filed 08/02/19 Page 1 of 6
 811/2019                                                                          image_6546160.JPG




                                                                      0ffloer Name (Prtnt)



                          ~~~~~~
                                 7351491.........t_.!.~~~;.;;:~~~~~w
                                                 1'L               -J
                          ~_,;;,.;.;.;.;:;;;,.;:;~~~~.'....!.:.!!;..!..~~~:...;..:.~---=:-.::4 CJ1
                          Date and Tltne of Offense lrnnvdd/mY)       onenae Ch.lrve<1   'JI..CFR   o use       o State Code   p
                     d<2>        01 2Dt D.~          3{p lf                                              Q      ,:,SU: ~
                                             6 o.A~ CM'-1! w
                          p
                                                                                                    ~f                         ~
                               ~            C1>r          J       I           s-r E--r                                     HAZMATC




                          I.NtName

                      "' N\A;JY <=io
                          SlrNIAdcnu .
                                                          rs
                          City
                              .                                       State      Zip Code

                     ~fi.P..,~D             ~'{r:;J A_2..                          fS<cO~
                    --    Driver-. Uoenae
                          .,
                                            No.               COL o O.L State            8ocilll Security No.



                         ~ u f l C Juvenile

                                                  VIN:

                         Tag No.                              State                                         PASSD Color


                          A ~ f BOX A IS CHECKED, YOU
                                   MUST APPEAR IN COURT.                &EE
                                   IN8TRUCTIONIIC111..._lll.,.,,,.c,..~




https://mail .google.com/mail/u/O/#inbox/FMfcgxwDqTgjqGNFMzGZSvZqVLHvRnWP?compose=j~tWvNqRsNPvxcmLRTXBmNvbsSZxzrhCpJKwqMJ11...       1/1
                                                                         STATEMENT OF PROBABLE CAUSE
                                                                           (For issuance of an arrest warrant or summons)
                                                               I stale that on 08/01 , 2019 while exercising my duties as a law
                                                               enforcement officer in the Judicial District of Arizona              bicycles. Maria and Devin went outside and confronted
                                                               At approximately 0040 hours Grand Canyon Regional                    MANYGOATS, MANYGOATS responded by threatening to kill
Case 3:19-mj-04209-CDB Document 1 Filed 08/02/19 Page 2 of 6




                                                               Communications Center (dispatch) broadcast that residents at         them if they didn't get out of his way.
                                                               30 Coconino Street, Grand Canyon AZ. were reporting that an
                                                               intoxicated male was trying to steal their property, and that they   I placed MANYGOATS under arrest for 36 CFR 2.35(c)
                                                               currently had him detained. Myself, Officer Nathan Snyder,           Presence in a park area when under the influence of alcohol to a
                                                               Officer Sara Shoemaker, and Officer John Gibbs responded.            degree that may endanger oneself or another.
                                                               On scene I met with one of the residents later identified as Devin   Body camera footage was recorded.
                                                                          . I asked Devin where the man was and he pointed at
                                                               a Native American male, later identified as Ryan 8 .                 CVB Location Code: A107
                                                               MANYGOATS, who was standing between the home and a                   Violation Number: 7351491
                                                               camping trailer. MANYGOATS was attempting to remove a                Case Incident Number: NP19118013
                                                               bicycle that was locked and tethered.
                                                               MANYGOATS had difficulty maintaining his balance while               The foregoing statement is based upon:
                                                               walking and while standing still. He had to lean against the         181 my personal observation D my personal investigation
                                                               trailer to stand, and stumbled when he attempted to walk.            181 information supplied to me from my fellow officer's observation
                                                               MANYGOATS had to be supported by myself and officer Snyder           D other (explain above)
                                                               when we conducted a frisk. MANYGOATS could not put on his
                                                               flip flop's without assistance and then immediately stepped out of   I dedare under penalty of perjury that the information which I have set
                                                               them. MANYGOATS slurred his speech when he spoke.                    forth above and on the face of this violation notice is true and correct to
                                                               MANYGOATS did not know what day it was, could not tell me            the best of my knowledge.
                                                               what time it was, and incorrectly believed that he was on
                                                               Bourbon Street, which was approximately ¼ mile away.
                                                               MANYGOATS believed he was at his own residence. When I               Executed on:     01,/ot/20/<I
                                                                                                                                                      Date (riirnJddiyyy.jf"
                                                                                                                                                                               ~~
                                                                                                                                                                                Officer's Signature
                                                                                                                                                                                                         ---
                                                               asked him where he lived MANYGOATS said "here!".
                                                                                                                                    Probable cause has been stated for the issuance of a     warrant.
                                                               I could smell the odor of alcohol coming from MANYGOATS.
                                                               MANYGOATS admitted that he had been drinking, Additionally,
                                                               I noticed that MANYGOATS had a tattoo on the back of his leg,
                                                               when asked about the tattoo MANYGOATS initially denied
                                                                                                                                    Executed on:       o ,g/o a/ ~o 1~
                                                                                                                                                       Date'(mm/~d/yyyy}
                                                                                                                                                                                   ~,-a             ~
                                                                                                                                                                                    U.S. Magistrate Judge
                                                                                                                                                                                                            ,,w.J,,i
                                                               having one, and when he remembered he did have a tattoo
                                                               could not tell me about it's design.
                                                               I administered a PBT with MANYGOATS utilizing a Lifeloc
                                                               FC10plus at approximately 0150 hours. The PBT displayed a
                                                               reading of 0.276 BrAC and confirmed that alcohol was present
                                                               Officer Snyder and Shoemaker spoke with Devin and his
                                                               spouse, Maria            The Chapmans said that they were
                                                               sleeping when they heard a noise outside. Maria looked out the
                                                               window an<,t saw MANYGOATS attempting to take one of their
                      Case 3:19-mj-04209-CDB Document 1 Filed 08/02/19 Page 3 of 6
 8/1/2019                                                                   image_6546160.JPG




                         United States District Court
                              Violation Notice
                        VioletlonNumbei-
                                                                 Off1C&r Name (Print)

                             7351492



                        OfhlnM DMcriplion: Fac:tuel ea.. for Cherge

                       D 15 o P-D~Ly CON Dtrf-
                      T t-l ~~ATE.~ irJG
                         DEFENDANT INFOR_MATION                          Phone:


                                           6.6AtS



                       Drivers License   No.



                          dull   o   Juvenile   Sex

                                                VIN:

                      Tag No.                            State




https://rnall.google.com/maiUu/Ol#inbox/FMfcgxwDqTgjqGNFMzGZSvZqVLHvRnWP?compose=j rjlWvNqRsNPvxcmLRTXBmtvvbsSZx:zrhCpJKwqMJv .. .   1/1
                                                                         STATEMENT OF PROBABLE CAUSE
                                                                           (For issuance of an arrest warrant or summons)
                                                               I state that on 08/01, 2019 while exercising my duties as a law       The foregoing statement is based upon:
                                                               enforcement officer in the Judicial District of Arizona               181 my personal observation D my personal investigation
                                                               At approximately 0040 hours Grand Canyon Regional                     181 information supplied to me from my fellow office(s observation
Case 3:19-mj-04209-CDB Document 1 Filed 08/02/19 Page 4 of 6




                                                               Communications Center (dispatch) broadcast that residents at          D other (explain above)
                                                               30 Coconino Street, Grand Canyon AZ. were reporting that an
                                                               intoxicated male was trying to steal their property, and that they    I declare under penalty of perjury that the information which I have set
                                                               currently had him detained. Myself, Officer Nathan Snyder,            forth above and on the face of this violation notice is true and correct to
                                                               Officer Sara Shoemaker, and Officer John Gibbs responded .            the best of my knowledge.
                                                               On scene I met with one of the residents later identified as Devin
                                                               Chapman. I asked Devin where the man was and he pointed at            Executedon:       oalo~1q    ~~
                                                                                                                                                           <kt/yyyyV-
                                                                                                                                                        0~ (m                       Officer's Signature
                                                               a Native American male, later identified as Ryan B.
                                                               MANYGOATS, who was standing between the home and a
                                                                                                                                     Probable cause has been stated for the issuance of a warrant.
                                                               camping trailer. MANYGOATS was attempting to remove a
                                                               bicycle that was locked and tethered. I spoke with
                                                               MANYGOATS while Officer Snyder and Shoemaker spoke with
                                                               Devin and his spouse, Maria Chapman. MANYGOATS believed               Executed on:     Q   Wo :o I o
                                                                                                                                                                  ;i,  t5
                                                                                                                                                        Dal (mmtAdtyyyy)
                                                                                                                                                                                     ~ fn' a
                                                                                                                                                                                    U.S. Magistrate Judge
                                                                                                                                                                                                          -Ac.u~;YL
                                                               he was at his own residence. When I asked him where he lived
                                                               MANYGOATS said •t,ere!•.
                                                               The Chapmans said that they were sleeping when they heard a
                                                               noise outside. Maria looked out the window and saw
                                                               MANYGOATS attempting to take one of their bicycles. Maria
                                                               and Devin went outside and confronted MANYGOATS,
                                                               MANYGOATS responded by threatening to kill them if they didn't
                                                               get out of his way. MANYGOATS kept trying to pull the bike
                                                               away and threatened to kick their ass if they didn't let him leave.
                                                               I placed MANYGOATS under arrest for 36 CFR 2.34(a)(1)
                                                               Disorderly conduct, engaging in violent or threatening behavior.
                                                               Body camera footage was recorded.
                                                               CVB Location Code: A 107
                                                               Violation Number: 7351492
                                                               Case Incident Number: NP19118013
                      Case 3:19-mj-04209-CDB Document 1 Filed 08/02/19 Page 5 of 6
8/1/2019                                                               lmage_6546160.JPG




                                                                                  CVB Location Code
                 United States .District Court
                      Violation Notice
                VIOlaUon Nunt>er                                                          Otr1C&rNo.
                                                         Officer Name (Print)

                       1351493                                                              112..cJ           -J
                  YOU ARE CH.A.RGED WITH THE FOLLO WI NG VIOLATION                                            ~
                 Date and Time of Offense lmrnlodlYm) Offense Charge<! CFR c use o Stale Code


             Di D 2.n °L 0                                   ~lo c.B?-                   ~,,ltftX.
                             ~'2-AN-O ~ yoJ
                             8"18                                                          ,Jf
                      "2)0· 13           "--T
                  Offense Oelcrlption: Factual Bula for Charge

                  , -_A Mp GC2--~t0~
                   DEFENDANT INFORMATION                         Phone: (
                  LUt Name                                           Firlt Name                        M. ·

               Nl A~ :j ,~ ~~-L..l.~A...:.:
                                         . r:...:1"- - - " - - ~ ~ ~-
                  street Addrn1     l




                  -VEH 1CLE
                         1




                  T,egNo.                            State



                   A -~ IF BOX A IS CHECKED, Y
                     /'"""MUSTAPPEARINCOURT.eea
                             1NSTRUCTIOH8 (on blllkd ~




 https:l/mall.google.com/mall/u/0/#inbox/FMfcgXWOqTgjqGNFMzGZSvZqVLHvRnWP?compose=jrjtWvNqRsNPv xcmLRTXBmNvbsSZxzrhCpJKwqMJv. ..   1/1
                                                                         STATEMENT OF PROBABLE CAUSE
                                                                           (For issuance of an arrest warrant or summons)
                                                               I state that on 08/01 , 2019 while exercising my duties as a law
                                                               enforcement officer in the Judicial District of Arizona
                                                               At approximately 0040 hours Grand Canyon Regional                    The foregoing statement is based upon:
                                                               Communications Center (dispatch) broadcast that residents at         ~ my personal observation       Omy personal investigation
Case 3:19-mj-04209-CDB Document 1 Filed 08/02/19 Page 6 of 6




                                                               30 Coconino Street. Grand Canyon AZ were reporting that an           ~ information supplied to me from my fellow officer's observation
                                                               intoxicated male was trying to steal their property, and that they   0  other (explain above)
                                                               currently had him detained. Myself, Officer Nathan Snyder.
                                                               Officer Sara Shoemaker, and Officer John Gibbs responded .           I declare under penalty of perjury that the infonnation which I have set
                                                                                                                                    forth abOve and on the face of this violation notice is true and correct to
                                                               On scene I met with one of the residents later identified as Devin   the best of my knowledge.
                                                                            I asked Devin where the man was and he pointed at
                                                               a Native American male, later identified as Ryan B.
                                                               MANYGOATS, who was standing between the home and a                   Executed on:      08/m/2JJ1°'i           ~~                           _,
                                                               camping trailer. MANYGOATS was attempting to remove a                                   Date (mm/ddlyyyy)/Officer's Signature
                                                               bicycle that was locked and tethered.
                                                                                                                                    Probable cause has been stated for the issuance of a warrant.
                                                               I spoke with MANYGOATS while Officer Snyder and Shoemaker
                                                               spoke with Devin and his spouse, Maria
                                                               MANYGOATS believed he was at his own residence. I could
                                                                                                                                    Executed on:      0 'FID
                                                                                                                                                          I
                                                                                                                                                             :x{ :;..,t>J 9
                                                                                                                                                       Date (mm/d iyyyy)
                                                                                                                                                                                   ';£1&. n· a        8@,1'U1r(
                                                                                                                                                                                   U.S. Magistrate Judge
                                                               smell the odor of alcohol coming from MANYGOATS.
                                                               MANYGOATS admitted that he had been drinking. When I
                                                               asked him where he lived MANYGOATS said "here!". The
                                                               Chapmans said that they were sleeping when they heard a noise
                                                               outside. Maria looked out the window and saw MANYGOATS
                                                               attempting to take one of their bicycles. Maria and Devin went
                                                               outside and confronted MANYGOATS, MANYGOATS responded
                                                               by threatening to kill them if they didn't get out of his way.
                                                               MANYGOATS kept trying to pull the bike away and threatened to
                                                               kick their ass if they didn't let him leave. While outside, Maria
                                                               noticed that the window screen on their children's bedroom
                                         •
                                                               window had been removed .
                                                               I placed MANYGOATS under arrest for 36 CFR 2.31(2)
                                                               Tampering or attempting to tamper with property not under one's
                                                               lawful possession.
                                                               Body camera footage was recorded.
                                                               CVB Location Code: A 107
                                                               Violation Number: 7351493
                                                               Case Incident Number: NP19118013
